



Exhibit 10.3
PROMISSORY NOTE A-1-1
$80,000,000.00    April 27, 2018
FOR VALUE RECEIVED THE ENTITIES LISTED ON SCHEDULE I HERETO (individually and/or
collectively, as the context may require, together with their respective
successors and permitted assigns, “Borrower”), each having its principal place
of business at c/o Griffin Capital Company, LLC, 1520 E. Grand Avenue, El
Segundo, CA 90245, Attention: Javier Bitar, hereby unconditionally promises to
pay to the order of BANK OF AMERICA, N.A., a national banking association,
having an address at 214 North Tryon Street, NC1-027-15-01, Charlotte, North
Carolina 28255 (“Lender”), or at such other place as the holder hereof may from
time to time designate in writing, the principal sum of EIGHTY MILLION AND
NO/100 DOLLARS ($80,000,000.00), or so much thereof as is advanced, in lawful
money of the United States of America, with interest thereon to be computed from
the date of this Promissory Note A-1-1 (this “Note”) at the Interest Rate, and
to be paid in accordance with the terms of this Note and that certain Loan
Agreement dated the date hereof between Borrower, Lender and KeyBank National
Association, a national banking association, as co-lender (as the same may be
amended, restated, replaced, supplemented or otherwise modified from time to
time, the “Loan Agreement”). All capitalized terms not defined herein shall have
the respective meanings set forth in the Loan Agreement.
Article 1 – PAYMENT TERMS; MANNER OF PAYMENT
Borrower agrees to pay the principal sum of this Note and interest on the unpaid
principal sum of this Note from time to time outstanding at the rates and at the
times specified in Article 2 of the Loan Agreement and the outstanding balance
of the principal sum of this Note and all accrued and unpaid interest thereon
shall be due and payable on the Maturity Date. This Note is subject to default
interest as provided in Article 2 of the Loan Agreement.


Article 2 – DEFAULT AND ACCELERATION
The Debt shall without notice become immediately due and payable at the option
of Lender if any payment required in this Note is not paid on or prior to the
date when due, after the expiration of applicable cure or grace periods, if any,
or if not paid on the Maturity Date or on the occurrence of any other Event of
Default.


Article 3 – LOAN DOCUMENTS
This Note is secured by the Mortgage and the other Loan Documents. All of the
terms, covenants and conditions contained in the Loan Agreement, the Mortgage
and the other Loan Documents are hereby made part of this Note to the same
extent and with the same force as if they were fully set forth herein. In the
event of a conflict or inconsistency between the terms of this Note and the Loan
Agreement, the terms and provisions of the Loan Agreement shall govern and
control.


    

--------------------------------------------------------------------------------





Article 4 – SAVINGS CLAUSE
Notwithstanding anything to the contrary, (a) all agreements and communications
between Borrower and Lender are hereby and shall automatically be limited so
that, after taking into account all amounts deemed interest, the interest
contracted for, charged or received by Lender shall never exceed the Maximum
Legal Rate, (b) in calculating whether any interest exceeds the Maximum Legal
Rate, all such interest shall be amortized, prorated, allocated and spread over
the full amount and term of all principal indebtedness of Borrower to Lender and
(c) if through any contingency or event, Lender receives or is deemed to receive
interest in excess of the lawful maximum, any such excess shall be deemed to
have been applied toward payment of the principal of any and all then
outstanding indebtedness of Borrower to Lender, or if there is no such
indebtedness, shall immediately be returned to Borrower.


Article 5 – NO ORAL CHANGE
This Note may not be modified, amended, waived, extended, changed, discharged or
terminated orally or by any act or failure to act on the part of Borrower or
Lender, but only by an agreement in writing signed by the party against whom
enforcement of any modification, amendment, waiver, extension, change, discharge
or termination is sought.
                                    
Article 6 – WAIVERS
To the fullest extent now or hereinafter not prohibited by applicable law,
Borrower and all others who may become liable for the payment of all or any part
of the Debt do hereby severally waive presentment and demand for payment, notice
of dishonor, notice of intention to accelerate, notice of acceleration, protest
and notice of protest and non payment and all other notices of any kind except
as expressly provided in the Loan Agreement. To the fullest extent now or
hereinafter not prohibited by applicable law, no release of any security for the
Debt or extension of time for payment of this Note or any installment hereof,
and no alteration, amendment or waiver of any provision of this Note, the Loan
Agreement or the other Loan Documents made by agreement between Lender or any
other Person shall release, modify, amend, waive, extend, change, discharge,
terminate or affect the liability of Borrower, and any other Person who may
become liable for the payment of all or any part of the Debt, under this Note,
the Loan Agreement or the other Loan Documents. No notice to or demand on
Borrower shall be deemed to be a waiver of the obligation of Borrower or of the
right of Lender to take further action without further notice or demand as
provided for in this Note, the Loan Agreement or the other Loan Documents. If
Borrower is a limited liability company, the agreements herein contained shall
remain in force and be applicable, notwithstanding any changes in the
individuals comprising the limited liability company, and the term “Borrower,”
as used herein, shall include any alternate or successor limited liability
company, but any predecessor limited liability company and its members shall not
thereby be released from any liability. If Borrower is a partnership, the
agreements herein contained shall remain in force and be applicable,
notwithstanding any changes in the individuals comprising the partnership, and
the term “Borrower,” as used herein, shall include any alternate or successor
partnership, but any predecessor partnership and their partners shall not
thereby be released from any liability. If Borrower is a corporation, the
agreements contained herein shall remain in full force and be


‑2‑

--------------------------------------------------------------------------------





applicable notwithstanding any changes in the shareholders comprising, or the
officers and directors relating to, the corporation, and the term “Borrower” as
used herein, shall include any alternative or successor corporation, but any
predecessor corporation shall not be relieved of liability hereunder. (Nothing
in the foregoing sentence shall be construed as a consent to, or a waiver of,
any prohibition or restriction on transfers of interests in such borrowing
entity which may be set forth in the Loan Agreement, the Mortgage or any other
Loan Documents.) If Borrower consists of more than one person or party, the
obligations and liabilities of each person or party shall be joint and several.
Article 7 – TRIAL BY JURY
BORROWER AND LENDER EACH HEREBY AGREES NOT TO ELECT A TRIAL BY JURY OF ANY ISSUE
TRIABLE OF RIGHT BY JURY, AND WAIVES ANY RIGHT TO TRIAL BY JURY FULLY TO THE
EXTENT THAT ANY SUCH RIGHT SHALL NOW OR HEREAFTER EXIST WITH REGARD TO THIS
NOTE, OR ANY CLAIM, COUNTERCLAIM OR OTHER ACTION ARISING IN CONNECTION
THEREWITH. THIS WAIVER OF RIGHT TO TRIAL BY JURY IS GIVEN KNOWINGLY AND
VOLUNTARILY BY BORROWER AND LENDER, AND IS INTENDED TO ENCOMPASS INDIVIDUALLY
EACH INSTANCE AND EACH ISSUE AS TO WHICH THE RIGHT TO A TRIAL BY JURY WOULD
OTHERWISE ACCRUE. EACH OF LENDER AND BORROWER IS HEREBY AUTHORIZED TO FILE A
COPY OF THIS PARAGRAPH IN ANY PROCEEDING AS CONCLUSIVE EVIDENCE OF THIS WAIVER
BY BORROWER AND LENDER.
Article 8 – TRANSFER
Upon the transfer of this Note, Borrower hereby waiving notice of any such
transfer, Lender may deliver all the collateral mortgaged, granted, pledged or
assigned pursuant to the Loan Documents, or any part thereof, to the transferee
who shall thereupon become vested with all the rights herein or under applicable
law given to Lender with respect thereto, and Lender shall thereafter forever be
relieved and fully discharged from any liability or responsibility in the matter
arising from events thereafter occurring; but Lender shall retain all rights
hereby given to it with respect to any liabilities and the collateral not so
transferred.
Article 9 – EXCULPATION
The provisions of Article 15 of the Loan Agreement are hereby incorporated by
reference into this Note to the same extent and with the same force as if fully
set forth herein.
Article 10 – GOVERNING LAW
This Note shall be governed, construed, applied and enforced in accordance with
Article 19 of the Loan Agreement.
Article 11 – NOTICES


‑3‑

--------------------------------------------------------------------------------





All notices or other written communications hereunder shall be delivered in
accordance with Article 16 of the Loan Agreement.
Article 12 – DAMAGES
No claim may be made by Lender or its affiliates, directors, officers,
employees, attorneys or agents of any of them against Borrower, Guarantor, any
principal, director, officer, employee, advisor, beneficiary, shareholder,
partner, manager, member, trustee, agent or Affiliate of Borrower or Guarantor
or any legal representatives, successors or assigns of any of the foregoing, for
any (a) speculative, punitive, special or exemplary damages or (b) consequential
damages in the nature of alleged “lost profits” or “lost opportunities” arising
out of or related to the transactions contemplated by this Note or by the other
Loan Documents (in each case with respect to the foregoing clauses (a) and (b)
except to the extent that a party seeking indemnification of such amount has
paid or is required to pay to a third party such measure of damages).






[NO FURTHER TEXT ON THIS PAGE]










‑4‑

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, Borrower has duly executed this Note as of the day and year
first above written.
BORROWER:


GRIFFIN (LAS VEGAS BUFFALO) ESSENTIAL ASSET REIT II, LLC, a Delaware limited
liability company
GRIFFIN (DEKALB) ESSENTIAL ASSET REIT II, LLC, a Delaware limited liability
company
GRIFFIN (ETNA) ESSENTIAL ASSET REIT II, LLC, a Delaware limited liability
company
GRIFFIN (BIRMINGHAM) ESSENTIAL ASSET REIT II, LLC, a Delaware limited liability
company
By:
GRIFFIN CAPITAL ESSENTIAL ASSET OPERATING PARTNERSHIP II, L.P., a Delaware
limited partnership, its sole member
By:
GRIFFIN CAPITAL ESSENTIAL ASSET REIT II, Inc., a Maryland corporation, its
general partner
By:
/s/ Javier F. Bitar


Name:
Javier F. Bitar
Its:
Chief Financial Officer and Treasurer
















--------------------------------------------------------------------------------






SCHEDULE I
List of Borrowers
1.
Griffin (Las Vegas Buffalo) Essential Asset REIT II, LLC, a Delaware limited
liability company

2.
Griffin (DeKalb) Essential Asset REIT II, LLC, a Delaware limited liability
company

3.
Griffin (Etna) Essential Asset REIT II, LLC, a Delaware limited liability
company

4.
Griffin (Birmingham) Essential Asset REIT II, LLC, a Delaware limited liability
company





SC-1